Concurring- Opinion.
Roché, J.
In my opinion the exemption claimed by plaintiffs could not have been sanctioned under the act of 1873, or any other legislation conforming to the Constitution of 1868. The property of plaintiff corporation is not used for either “ church, school or charitable purposes,” the three enumerated objects which that Constitution contemplated as warranting an exemption from taxation of any property.
But it is equally clear to my mind, that, independently of any legislative action, the property of that corporation is exempt from taxation under the provisions of article 207 of the present Constitution, which are self-operative; and are beyond the reach of adverse action of the legislative, as well as of the judiciary, departments of the government.
I see no reason or evidence in the record sufficient to render this corporation amenable to the proviso contained in the article of the present Constitution to which I have referred.
The whole ground owned by the corporation is dedicated exclusively to the burial of the dead. The lots which are actually occupied by human bodies, have ceased to be the property of the corporation, and *38the remaining lots, which are the only property of the Association, are neither leased nor used for any purpose whatever.
Hence I fail to see how it can be conceived that the property of the corporation, which is, in every sense of the term, a place of burial, is either “leased or used for private or corporate profit or income.” The funds realized from the sale of lots are applied first to the payment of expenses necessary to maintain and embellish the grounds, preparatory to sales of lots, and the surplus is used in reimbursing the stockholders for the respective amounts contributed by them towards the purchase of the grounds and the laying out of the cemetery.
If it should happen in the remote future, that an entire sale into burial lots of the whole ground, would realize an amount in excess of the original cost price, and of the disbursements made for the administration and maintenance of the cemetery, the distribution of that surplus fund among the stockholders, could not in my opinion be considered as a private or corporate income or profit. It would not be more significant in that sense than the enhancement in value of any property owned and used for religious, charitable or school purposes, and for those reasons exempt from taxation under the present Constitution .
The property of many churches, charitable and otherlike institutions, situated in the central portion of a growing city, have doubled and trebled in value, and are sometimes sold for the purpose of removing such institutions from business centers. I imagine that no one would dream of qualifying the capital thus increased as either a corporate income or profit.
It is plain to my mind that the term “ places of burial ” as used in the Constitution is synonymous with “ grave yards ” and “ cemeteries ” and that plaintiff’s cemetery is as justly entitled to exemption, as any of the numerous “graveyards ” and “ cemeteries ” in this State, which are all owned by corporations, either church or private.
I find a striking analogy between the grounds which justify an exemption in this case, and those which were presented in the case of the State ex. rel Administrator Tulane Education Fund vs. Board of Assessors, 35 Ann. p. 668, and I refer to my dissenting opinion in that case for additional reasons in support of my concurrence with the opinion prepared by Mr. Justice Fenner in this case.